PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/449,162
Filing Date: 21 Jun 2019
Appellant(s): Vlasov et al.



__________________
Justin J. Eurek
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/21/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/23/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

	Appellant’s claims are generally directed to an input device (e.g., a computer mouse) with a rotatable wheel.  Conventionally, such a wheel (often called a scroll wheel) can be rotated to provide input to a computer.  For example, a scroll wheel can be rotated to pan or scroll through an image or document displayed to a user.  Such scroll wheels can utilize different resistance profiles to provide different modes of operation and different types of feedback to a user.  For example, a consistently low (or zero) amount of resistance can be provided to a scroll wheel to enable quick scrolling through a document (referred to as a ‘free-wheeling mode’ by Appellant), whereas a higher amount of resistance to rotation can be periodically provided to the wheel to provide a mode with greater control and metered panning (referred to as a ‘ratcheted mode’ by Appellant).
	Appellant’s claims are directed to a control system for switching between different resistance profiles for a rotatable wheel.  Appellant claims (e.g., see claim 1) the use of an electropermanent magnet to change a resistance profile of the wheel.  An 
	As detailed in the Non-Final Rejection mailed 2/23/21, Examiner has relied upon the combination of O’Sullivan (US 2007/0188453; hereinafter referred to as O’Sullivan) in view of O’Mahony et al. (US 2018/0164901; hereinafter referred to as O’Mahony) to reject independent claims 1 and 10 under 35 U.S.C. 103.  Shah et al. (US 2019/0385421; hereinafter Shah) is additionally used in the rejection of claim 18.  Generally, O’Sullivan is relied upon to disclose an electropermanent magnet assembly with a control system modulating the amount of electrical energy supplied to change a resistance profile, whereas O’Mahony is relied upon to teach that such a resistance profile can include a torque profile wherein rotational resistance increases linearly.

	Regarding claim 1 (and similarly claim 10), Appellant states that “Appellant agrees with the Office Action that O’Sullivan fails to teach or suggest at least “a control system configured to … change a resistance profile within a linear torque region of the electropermanent magnet for the rotary input control, the modulation switching the permanent magnet from a first state in which the magnetic field has a first magnetic flux and operates within the linear torque region to a second state in which the magnetic field has a second magnetic flux greater than the first magnetic flux and operating [sic] within the linear torque region, the magnetic field having a same polarity in both the first and second states,” among other claim elements” (Appeal Brief filed 7/21/21, p. 9).
	First, as an initial matter, Examiner notes that this is a mischaracterization of the rejection of claim 1, as the Non-Final Rejection merely states that O’Sullivan fails to disclose “changing a resistance profile within a linear torque region of the electropermanent magnet for the rotary input control, and switching from a first state in which the magnetic field operates within the linear torque region to a second state in which the magnetic field operates within the linear torque region” (see Non-Final Rejection mailed 2/23/21, p. 5).  These are the limitations that Examiner agrees are not taught by O’Sullivan.
	In other words, Examiner disagrees that O’Sullivan makes no mention of any control system that could control an electropermanent magnet to operate in multiple states “having a same polarity in both the first and second states” as is claimed.  For example, as cited in the rejection of the claims, paras. 53-59 of O’Sullivan discloses an electropermanent magnet embodiment for a scroll wheel providing varying levels of resistance, and para. 59 explicitly states that “[b]y controlling the duration of the current pulse in the electromagnet, it is possible to alter the strength and polarity of the permanent magnet or to demagnetize it completely”.  In other words, both strength and polarity of the magnetic field can be varied based on the amount of electrical energy supplied to the electropermanent magnet embodiment of O’Sullivan.
within a linear torque region of the electropermanent magnet for the rotary input control” and “switching the permanent magnet from a first state in which the magnetic field … operates within the linear torque region to a second state in which the magnetic field … operates within the linear torque region” (see claim 1, emphasis added) that O’Mahony is relied upon to teach.  The use of an electropermanent magnet assembly, a magnetic field having a first magnetic flux and a second magnetic flux greater than the first magnetic flux, and a magnetic field having a same polarity in both states are all disclosed by O’Sullivan, as cited in the rejection of claim 1 (e.g., see O’Sullivan, fig. 16, paras. 53-59, electropermanent magnet embodiment for ratcheting/braking/free-wheeling disclosed, “[b]y controlling the duration of the current pulse in the electromagnet, it is possible to alter the strength and polarity of the permanent magnet or to demagnetize it completely”).
	
	Regarding the O’Mahony reference, Appellant admits that paras. 74-78 of O’Mahony “are actually related to an electromagnetic-based ratchet assembly” (Appeal Brief, p. 13), but simultaneously Appellant argues that the paragraphs of O’Mahony cited by Examiner (paras. 42, 47, 48, 72, 73, and 74-78) are “wholly unrelated to the claim elements above and that the Office Action has not provided a sufficiently articulated reason nor rational underpinning for citing [these] paragraphs as a basis for the rejection at issue” (Appeal Brief, pp. 9-13).
	Examiner disagrees that the cited paragraphs are wholly unrelated to the claimed invention.  As previously discussed in the Non-Final Rejection mailed 2/23/21, para. 42 
	Further, para. 72 of O'Mahony explicitly states that “the rotational resistance may follow a particular torque profile such that the rotational resistance ... increases linearly or non-linearly as the minimum and maximum limits are approached.” Examiner considers the explicit discussion of a linear torque profile for mouse scroll wheel resistance as relevant to the disputed limitations.
	Appellant then states that “[i]n summary, none of the cited passages in O’Mahony have anything to do with magnetizing an electropermanent magnet, nor magnetizing an electromagnetic assembly to operate within a linear torque region, much less controlling two states that operate within the linear torque region and have the same polarity” (Appeal Brief, p. 15).  First, Examiner disagrees as para. 72 of O’Mahony explicitly discusses operating within a linear torque region.  Further, the other limitations referenced by Appellant are disclosed by O’Sullivan (e.g., see discussion above, see 

	Appellant then states that “paragraphs [0053]-[0059] of O’Mahony discuss an electro-permanent magnet technology” but these paragraphs are “not cited with respect to the rejection of claim 1 (Appeal Brief, p. 15).  First, Examiner notes that it is paras. 53-59 of O’Sullivan that discuss electro-permanent magnet technology, not O’Mahony.  Second, these paragraphs are in fact cited in the rejection of claim 1.  Further, Appellant argues that these paragraphs “do not describe with enough particularity anything related to operating in multiple states within the linear torque region, nor any of the requisite systems that would be required to do so.  Again, whether or not this is true, this argument is not germane, as O’Sullivan is not relied upon by Examiner to teach a linear torque region.
	Appellant further argues that the “linear rotational resistance in paragraph 72 (of O’Mahony) relates to the touch-sensitive knob generally and how the knob can be used to cycle between different values linearly and is wholly unrelated to implementing an electropermanent magnet assembly in a linear region of operation” (Appeal Brief, p. 16).  Examiner disagrees.  Again, para. 72 of O’Mahony explicitly states that “the rotational 
	Appellant further argues that “simply pointing to a torque profile with a linear rotational resistance is not enough to teach or suggest the claim elements at issue” and it “is not just that a linear rotational resistance is achieved, but also that an electropermanent magnet assembly is used to generate a rotational resistance, and the rotational resistance is achieve [sic] by operating the EPM assembly in its linear region of operation.  That is, the linear region of operation of an EPM is not the same thing as a linear resistance” (Appeal Brief, pp. 16-17).
	First, Examiner notes that O’Mahony is not merely directed to ‘a linear resistance’, but rather explicitly discusses rotational resistance following a linear torque profile (see para. 72 of O’Mahony).  Second, Examiner has not merely ‘pointed to’ a torque profile with a linear rotational resistance.  Examiner has relied upon O’Sullivan to disclose an electropermanent magnet assembly with a control system modulating the amount of electrical energy supplied to change a resistance profile, and Examiner has cited O’Mahony to teach that such a resistance profile can include a torque profile wherein rotational resistance increases linearly.  Further, Examiner has articulated why it would have been obvious to one of ordinary skill in the art to combine the disclosure of O’Sullivan with the teachings of O’Mahony to arrive at the claimed invention.  The 103 

	Regarding claim 18, Appellant argues that O’Mahony “does not teach or suggest anything related to operating an electropermanent magnet to generate a resistance profile that is periodically adjusted based on a predetermined calibration curve” (Appeal Brief, p. 18).  However, this argument is not germane, as claim 18 is rejected using a combination of O’Sullivan, O’Mahony, and Shah.  Shah is relied upon by Examiner to teach periodically adjusting a resistance profile for an actuator based on a predetermined calibration curve.
	Appellant then argues that “Shah makes no mention of an EPM system, much less how to control one in order to calibrate one” and “[j]ust because Shah mentions calibrating an unrelated system, it does not constitute a rational underpinning to somehow apply to the combination of O’Sullivan and O’Mahony to teach the claim elements in question” (Appeal Brief, p. 19).
	First, Examiner notes that O’Sullivan does make mention of an EMP system, and how to control such a system.  Again, the rejection of claim 18 is based upon the combination of O’Sullivan, O’Mahony, and Shah.  Second, Examiner has provided an explicit rational underpinning for combining the references utilized in the rejection, namely that O’Sullivan in view of O’Mahony and Shah are both directed to haptic feedback for computer input devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of O’Sullivan in view of O’Mahony with the haptic calibration of 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626                                                                                                                                                                                                        
Conferees:
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        
  /AMARE MENGISTU/  Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.